 


117 HR 325 IH: Living Wage Now Act
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 325 
IN THE HOUSE OF REPRESENTATIVES 
 
January 15, 2021 
Mr. Cohen introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To provide for increases in the Federal minimum wage to $15 an hour. 
 
 
1.Short titleThis Act may be cited as the Living Wage Now Act. 2.Minimum wage increases (a)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows: 
 
(1)except as otherwise provided in this section, not less than— (A)$15 an hour, beginning on the effective date under section 3 of the Living Wage Now Act;. 
3.General effective dateExcept as otherwise provided in this Act or the amendments made by this Act, this Act and the amendments made by this Act shall take effect on the first day of the third month that begins after the date of enactment of this Act.  